Citation Nr: 1518182	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include cataracts and hypertensive retinopathy.  

2.  Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION


The Veteran had active service from April 1969 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Historically, a March 2012 rating decision granted service connection for diabetes mellitus with erectile dysfunction and assigned an initial 20 percent disability rating, all effective April 18, 2011 (date of receipt of claim).  Service connection was also granted for post-traumatic stress disorder (PTSD) and diabetic peripheral neuropathy of both upper and both lower extremities.  

In response to the March 2012 rating decision granting service connection for diabetes, the Veteran's agent sent a letter, dated and received in April 2012, to the RO indicating that the award of service connection for diabetes did not appear to be the "earliest date under the Nehmer court ruling please clarify."  However, there does not appear to have been any RO response. 

An April 2012 rating decision denied service connection for hypertension and for an eye disorder, including cataracts, glaucoma, and hypertensive retinopathy.   The Veteran's agent filed a Notice of Disagreement (NOD) thereto in July 2012.  Additionally, in this NOD the Veteran's agent stated that there was "error according to M21-1" in listing the service-connected post-traumatic stress disorder (PTSD), diabetes, and bilateral peripheral neuropathy as static and that a static disability was one which is assigned a permanent evaluation without the need for future examinations.  

A July 2013 rating decision granted service connection for hypertension which was assigned an initial nonncompensable (0 %) disability evaluation, all effective April 18, 2011 (date of receipt of claim).  However, no NOD has been filed as to either the initial disability rating or effective date assigned.  An award of service connection is a full grant of the benefit sought on appeal and any initial disability rating  or effective date for an initial grant of service connection are separate elements requiring a separate appeal.  As there is no jurisdiction conferring NOD to the downstream elements of effective date or initial compensation level assigned, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran had requested a personal hearing in this appeal but in correspondence in May 2014 he withdrew that request.  

In light of the foregoing, it is not clear if the Veteran's agent desired to file an NOD to some aspect of the effective date for the grant of service connection for diabetes assigned by the March 2012 rating decision or to the initial ratings assigned by the March 2012 rating decision for PTSD, diabetes, and diabetic peripheral neuropathy of both upper and both lower extremities.  These matters have been raised by the record but have not been clarified and they are referred to the RO for appropriate clarification or action.  38 C.F.R. § 19.9(b) (2014).  

Because it is not clear whether the Veteran now has glaucoma, the issue on appeal has been recharacterized as stated on the title page.  

The issue of service connection for glaucoma is addressed in the REMANDED portion of this decision below and is REMANDED.  VA will notify the appellant if further action is required.  


FINDINGS OF FACT

The Veteran now has cataracts and hypertensive retinopathy which are as likely as not caused or aggravated by his service-connected diabetes mellitus or service-connected hypertension, or both.  



CONCLUSION OF LAW

The criteria for service connection for cataracts and hypertensive retinopathy are met.  38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).  Because of the favorable outcome of this decision as to the claim for service connection for any eye disorder, to include cataracts and hypertensive retinopathy, further discussion as to VCAA compliance is unnecessary.  The matter of VCAA compliance as to the issue of service connection for glaucoma is deferred pending additional development of this matter.  

Background

The Veteran reported during the November 2011 VA examination that he was nearsighted.  On funduscopic examination he had cataracts and retinopathy, with the findings of arteriovenous nicking, in each eye which was more consistent with hypertensive retinopathy than diabetic retinopathy.  The diagnosis was that the Veteran's diabetes had at least as likely as not permanently aggravated "hypertension and an eye condition other than diabetic retinopathy."  

On official January 2012 examination, by a private medical source, for evaluation of diabetes the Veteran related a history of a burn to one or both eye which occurred at an unknown time.  Considering all factors, the Veteran was a risk for glaucoma.  The diagnoses were hyperopia; astigmatism; presbyopia; age-related cataracts, and pre-glaucoma, i.e., with glaucoma suspected on the basis of optic nerve cupping.  

On VA examination in February 2012 it was found that the Veteran had cataracts in both eyes and that glaucoma was suspected.  Intraocular pressure was 17 in the right eye and 19 in the left eye.  

An April 2012 official eye examination indicates that the Veteran had no eye related issues that were incurred during service.  Diabetes had developed many years after service but there was "no diabetic eye issues diagnosed."  Rather, the only eye examination since service revealed "pre-cataract changes which are age-related and not due to diabetes, and therefore not service connected.  And glaucoma suspect finding which do not diagnosis the condition and requires not [sic] treatment.  Diabetes is not a cause of glaucoma in any event.  No service connected eye issues present."  

On VA ophthalmological examination in May 2013 the Veteran's intraocular pressure was 15 in the right eye and 18 in the left eye.  The diagnoses were mild cataracts, "pre glaucoma" (apparently of just the left eye), diabetic retinopathy, and hypertensive retinopathy.  The examiner opined that the Veteran's diabetic retinopathy was at least as likely due to his diabetes mellitus.  

On VA examination in May 2013 to evaluate the Veteran's diabetes it was reported that funduscopic eye examination revealed retinopathy of each eye which was difficult to observe due to cataract in each eye.  

Principles of Service Connection

Service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including glaucoma, as an organic disease of the nervous system, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Initially, the Board notes that the Veteran's hyperopia, astigmatism, and presbyopia are refractive errors of the eyes.  Congenital or developmental defects, such as refractive errors of the eye, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also VAOPGCPREC 82-90.  However, the evidence also shows that the Veteran has hypertensive retinopathy and cataracts.  

It is neither shown nor contended that cataracts or hypertensive retinopathy had their onset during service or manifested within one year of the Veteran's 1970 discharge from active service.  The focus of this appeal has been on the question of secondary service connection under 38 C.F.R. § 3.310(a) and (b).  In this regard, VA Training Letter 00-06 states that common complications of diabetes include cataracts.  It further states that diabetics are twice as likely to get cataracts and to develop cataracts at an earlier age.  Also, diabetes raises the risk of developing senile cataracts by about 40 percent.  

It was only thereafter the Veteran was afforded VA examinations in 2011 and 2012, and the rating decision which is appealed in April 2012, that the July 2013 rating decision granted service connection for hypertension.  

Moreover, in light of the VA Training Letter, the Board finds that the medical opinion in 2011 is of greater probative value in establishing that the Veteran's hypertensive retinopathy and cataracts are both caused or aggravated his service-connected hypertension and service-connected diabetes.  In fact, there is nothing which suggests that his hypertensive retinopathy is due to anything other than his service-connected hypertension.  

Accordingly, with the favorable resolution of doubt, service connection is warranted for hypertensive retinopathy and cataracts.  


ORDER

Entitlement to service connection for hypertensive retinopathy and cataracts is granted.  


REMAND

In this case the evidence does not establish that the Veteran now has glaucoma; rather, it shows only that glaucoma is suspected.  He is now service-connected for diabetes mellitus and for hypertension.  VA Training Letter 09-03 states that both diabetes and hypertension are among the risk factors for the development of glaucoma.  Also, VA Training Letter 00-06 states that common complications of diabetes include glaucoma.  

Because the record is not clear whether the Veteran now actually has glaucoma and because VA Training Letter 09-03 states that hypertension is a risk factor for the development of glaucoma and because VA Training Letter 00-06 stated that glaucoma is a complication of diabetes, further evidentiary development is needed.  

Accordingly, the Veteran should be afforded a VA examination to determine whether he now actually has glaucoma and, if so, the etiology thereof.  See generally McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate examination to determine whether he now actually has glaucoma.  If so, an opinion should be rendered as to whether it is as likely as not the glaucoma was caused or aggravated by service-connected diabetes mellitus or service-connected hypertension, or any combination of both.  

The medical personnel rendering the opinion is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

The examiner must carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  

A complete rationale should be provided for each opinion or conclusion made or explain why such an opinion or conclusion cannot be rendered.  

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After ensuring that the above development is completed and that the examination report is adequate, readjudicate the issues on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


